The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Friday, February 20, 2015

                                       No. 04-14-00383-CR

                                           Sean LEBO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 413956
                           Honorable Bill C. White, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file his brief is granted. We order appellant’s
brief due March 11, 2015. No further extensions of time will be granted absent a showing of
extraordinary circumstances.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court